Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 7-11, 16, 19-21, 23, 27, 28, 31, 34-36, 38-40, 44 and 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the configured antenna ports" in line 20, and “the non-zero combining coefficient.”  There is insufficient antecedent basis for these limitations in the claim.




Regarding claim 44, 52 and 53, claim 44, 52 and 53 recite the limitation “the non-zero combining coefficient.”  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 19, claim 19 recites the limitation “the weaker polarization” in line 4; “the strongest coefficient” in line 1; and “the strongest combining coefficient” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 7, the sub-script indices p, i and d of the combining coefficients y are not defined.

Regarding claim 11, in the table of claim 11, the parameter z in b2,0/1 (g,z) is not defined.

Regarding claim 20, there is no definition provided for “K1.”

Regarding claim 31, 35, 36, 39 and 40 recites the limitation “the first set” and “the second set,” which are not defined.



Allowable Subject Matter
Claims 1, 2, 7-11, 16, 19-21, 23, 27, 28, 31, 34-36, 38-40, 44 and 51-54 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:    Although the cited prior art teaches codebook restriction with respect to CSI feedback reporting associated in a network system that utilize communication via MIMO channels, they fail to teach the specific limitation in combination with all the limitations of the claim with respect to independent claims 1, 44, 52 and 53, receiving from said network node a higher layer configuration comprising indicating a subset of beam vectors from the first codebook and a maximum allowable average amplitude value per beam vector for restricting the average amplitude, or power, of the combining coefficients associated with the beam vector, reporting used to indicate the precoding matrix for antenna ports and sub-bands, wherein the report contains a bitmap for indicating at least selected delay vectors and spatial beam vectors associated with the non-zero combining coefficients of said set of combination coefficients.
The dependent claims depend on claims 1, 44, 52 and 53, therefore, the dependent claims are rejected as well.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
August 3, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467